PER CURIAM:
The Federal Tort Claims Act1 (FTCA) prescribes liability, with certain exceptions not here pertinent,2 for cases where, had the government defendant been a private individual, the acts complained of would have resulted in liability under the law of the jurisdiction in which the acts took place. The doctrine of sovereign immunity otherwise precludes suit against the United States Government.3 The instant case was instituted by John T. Corrigan seeking compensation from the United States under the FTCA. It is the law of Virginia which governs.
On December 19, 1981, plaintiffs daughter, Maura Corrigan, was permanently brain-damaged in an automobile accident. She will spend the rest of her life, estimated to be fifteen years, in a comatose, vegetative state. The accident occurred when Patrick Patterson, a Private First Class in the United States Army, while proceeding on a private, non-Army trip, drove through a stop sign and collided with the car in which Maura Corrigan was a passenger. The driver of Corrigan’s car was killed. Patterson was severely intoxicated at the time of the accident.4 Shortly before the accident Patterson had struck a motor vehicle while approaching a stop light a few miles from Arlington Hall NCO (Non-Commissioned Officers) Club. While attempting to leave the scene of that accident, Patterson hit a second vehicle and then drove off. Finally, the accident involving the car in which Maura Corrigan was a passenger occurred.
Patterson’s intoxication resulted from extensive drinking during the course of the evening at taverns operated by the Army for the pleasure of its members and their guests. Early on the evening of December 19, Patterson went to the Army Snack Bar located next to his barracks at Fort Myer at Arlington, Virginia, where he drank several beers. Patterson then drove two or three miles to the NCO Club at the Arlington Hall military base, arriving there at approximately 10:15 p.m. The bartenders at Arlington Hall served him mixed drinks containing bourbon until approximately midnight, even though Patterson was only 19 years old at the time and thus below Virginia’s legal drinking age of 21, as well as intoxicated.5 Federal regulations were also violated by the sale of alcoholic beverages to Patterson when he was only 19 and was inebriated.6 During the course of the *956evening, Patterson became loud and boisterous, and by the time he left he was extremely intoxicated, and at least one bartender had noticed his intoxication.7 However, no employee of the NCO Club refused to serve Patterson a drink or made any effort to persuade him not to drive away. Many of the service personnel frequenting the Arlington Hall NCO Club drove automobiles to arrive at and depart from it. The district court determined that it was reasonably foreseeable that any patron on the evening of December 19, 1981 who was at the NCO at Arlington Hall would drive after leaving the tavern.8 Patterson, of course, did so. It is apparently not questioned that the plaintiff produced sufficient evidence to show negligence on the part of the Government’s employees. It is not contested that, as the district judge found, Patterson did all of his drinking on December 19, 1981 at either the Fort Myer Snack Bar or the Arlington Hall NCO Club.
In connection with the December 19, 1981 accident, Patterson pled guilty to manslaughter and was sentenced to one year in prison. After serving three months of that sentence, he was paroled.9
The district court denied the United States’ motion for summary judgment, rejecting the United States’ argument that Corrigan had failed to state an actionable claim under Virginia law. Corrigan v. United States, 595 F.Supp. 1047 (E.D.Va. 1984). After a two-day bench trial on the issue of liability, held in March 1985, the district court found the United States liable for negligence on a dram shop liability principle, a legal theory which had not yet been ruled on by the Virginia Supreme Court. The issue of damages was tried on May 16, 1985. The district court awarded Corrigan $944,496.75. Corrigan v. United States, 609 F.Supp. 720 (E.D.Va.1985). The resulting cross-appeals in this case were stayed pending the decision of the Virginia Supreme Court in Hutson v. Marshall Enterprises, Inc., No. 850858 (Va. petition filed Oct. 29, 1985). The Virginia Supreme Court has in the meantime considered one issue which is the same (whether dram shop owner liability exists under a Virginia statute or the common law of Virginia) in Williamson v. The Old Brogue, Inc., 232 Va. 350, 350 S.E.2d 621 (1986).
I.
In Williamson the Virginia Supreme Court held that Virginia does not recognize dram shop liability. The Virginia court found no statutory source of liability and no common law liability, applying the theory that the perpetrator’s imbibing of the alcohol, not the tavernkeeper’s supplying of it is the proximate cause of the perpetrator’s accidents. That has led us summarily to affirm Webb v. Blackie’s House of Beef, Inc., 624 F.Supp. 471 (E.D. Va.1985), 811 F.2d 840 (4 Cir.1987), a case involving a defendant restaurant selling li*957quor and a driver imbiber not in the defendant’s employ.
We conclude that Williamson also disposes of the instant case. Because the decision in the district court rested primarily on the premise that Virginia would accept dram shop liability, which Williamson proved wrong, the decision must be reversed to the extent that it rests on that ground. Moreover, we think that Williamson and other Virginia precedents make it clear that plaintiffs other theories of liability are not meritorious.
II.
Plaintiff argues that Virginia “has long recognized a cause of action sounding in negligence based upon the breach of an assumed duty ... [and that] [t]his theory of liability has been applied to agencies of the United States undertaking tasks which must be performed with due care.” Plaintiff’s Opening Brief, p. 25. He asserts that this principle should be applied here to find liability on the part of the United States for its failure to comply with its regulations regarding the sale of intoxicants to underage and inebriated customers.10
It is of course the view of Virginia with regard to the effect of the regulations to which we must look, and we think that the view of Virginia as to this type of regulation is spelled out in Williamson irrespective of the view Virginia would take as to the effect of other types of regulations in other contexts. In Williamson it was argued that breach of the Virginia statute prohibiting sales of intoxicants to intoxicated purchasers gives rise to actionable negligence on the part of the seller. The argument was flatly rejected. It was said that “[w]hile improved public safety and prevention of personal injury were incidental benefits flowing from the Act, public sobriety and individual moderation were its plain goals.” 232 Va. at 356, 350 S.E.2d at 625. As a consequence, the Virginia court reasoned that “because the Act was not public safety legislation, it necessarily follows that a person injured by an intoxicated customer of a seller of intoxicants is not a member of the class for whose benefit the statutory provision in question was enacted. Thus, violation of the statute does not constitute negligence per se and does not furnish the basis for a civil action in damages.” 232 Va. at 356, 350 S.E.2d at 625.
We do not think that the Virginia Supreme Court predictably would take a different view of the legal effect of the regulations breached in this case. Their breach therefore provides no basis for liability.
In the district court, although only inferentially before us, plaintiff argued that the special relationship, the “quasi-parental” relationship, between the army and one of its members placed a special obligation on the army to deal with Patterson’s alcoholism, the breach of which could give rise to liability on the part of the army. The district court rejected the argument and, we think, correctly so. The positiveness of the Virginia Supreme Court’s rejection and the basis it offered for rejection of the dram shop theory of liability persuades us that it would not recognize the special relationship between Patterson and the army to give rise to an exception to dram shop nonliability in Virginia. In Williamson, the court said, with respect to asserted dram shop liability, “the act of selling the intoxicating beverage [is] too remote to be a proximate cause of an injury resulting from the negligent conduct of the purchaser of the drink.” 232 Va. at 353, 350 S.E.2d at 623. The court also added “we will apply the law as it now exists, because we believe that a decision whether to abrogate such a fundamental rule ... is the function of the legislative, not judicial branch of government.” 232 Va. at 354,350 S.E.2d at 624. Lest this not be a clear indication of how the Virginia Supreme Court would treat the argument, we point to Bell v. Hudgins, 232 Va. 491, 352 S.E.2d 332 (1987), in which the court de-*958dined to hold a parent liable for the tort of a child in injuring another, in the absence of master-servant or principal-agent relationship, even though the child’s proclivity to resort to violence was well-known to the parent. Noting that at common law, the liability of a parent for the tort of a child arises only where there is a master-servant or principal-agent relationship and that the legislature had enacted no statute to broaden the rule, the court said “[w]e believe that a decision whether to adopt a doctrine of parental neglect is more properly left to the legislature because of the many societal and policy considerations which necessarily bear upon such a decision____ [Pjoli-cy questions generated by the rule advocated by the plaintiff should come from the General Assembly and not the courts.” It is noteworthy that the Virginia Supreme Court is not alone in its view that the legislature, and not it, is the appropriate branch of government to make fundamental changes in the common law. Kuykendall v. Top Notch Laminates, Inc., 70 Md.App. 244, 520 A.2d 1115 (1987).
III.
To summarize, we think that Virginia law would not impose liability on a defendant in the position of the government in this case. Accordingly, the judgment of the district court is REVERSED.

. 28 U.S.C. § 2674 (1965).


. 28 U.S.C. § 2680 (1965 & Supp.1986).


. E.g., Army and Air Force Exchange Service v. Sheehan, 456 U.S. 728, 102 S.Ct. 2118, 72 L.Ed.2d 520 (1982); Indian Towing Co., Inc. v. United States, 350 U.S. 61, 76 S.Ct. 122, 100 L.Ed. 48 (1955). See Holmes v. Eddy, 341 F.2d 477 (4 Cir.1965), cert. denied. 382 U.S. 892, 86 S.Ct. 185, 15 L.Ed.2d 149 (1965).


. Immediately after the accident, Patterson’s blood level of alcohol was measured at .26, well above the legal maximum for non-inebriation of .10.


. Va.Code § 4-62 (Supp.1986).


. See Army Regulations 210-65 (12/1/78), para. 2-2(b)2-l 1 (b)(2).
The regulations specifically provided in paragraph 2-2 that "no person under 21 years of age will be ... permitted to buy, possess or consume alcoholic beverages on an Army installation unless permitted by the laws of the State in which the installation is located.”
*956Section 2-11(a) required that installation commanders will be sure that:
(1) Military personnel and civilian employees attend annual alcohol and drug abuse prevention briefings conducted by installation Alcohol and Drug Abuse Prevention and Control Program (ADAPCP) personnel. Emphasis will be on influencing responsible attitudes and behavior toward the use of alcohol and other drugs.
Section 2-11(b) provided:
NAFI’s (nonappropriated-fund instrumen-talities) dispensing alcoholic beverages may not permit the serving of more than one alcoholic drink at a time to a customer or the serving of alcoholic beverages to intoxicated patrons.
(Emphasis supplied).


. This district court noted that, in order to have had a blood alcohol level of .26, Patterson must have consumed approximately 12 mixed drinks, or about 17 ounces of 80 proof alcohol. A person of Patterson’s physical build would certainly have been visibly affected in his manner and speech by such a quantity of liquor well prior to ordering his last drink.


. The district court in fact stated:
Therefore, tavern owners should be keenly aware that the sale of hard liquor to an underage patron, in an era where traveling by car to and from drinking establishments is so common and where accidents resulting from drinking are so frequent, presents an unreasonable risk of harm to others using the public roads.
Corrigan v. United States, 609 F.Supp. at 730.


. He also settled for $25,000, the full amount of the insurance, a claim on behalf of Maura Corri-gan arising from the accident.


. The district court ruled that the government was liable for breach of the regulation prohibiting the sale of intoxicants to patrons under the age of 21, and prohibiting the sale of intoxicants to intoxicated patrons. It ruled, however, that the government was not liable for its failure to place Patrick Patterson in an alcohol rehabilitation program as the regulations required.